NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50363

                Plaintiff-Appellee,             D.C. CR No. 13-511-SJO-2

 v.
                                                MEMORANDUM*
YOUVAL GERINGER-GANOR, AKA
Mike,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                      Argued and Submitted February 4, 2019
                              Pasadena, California

Before: GOULD and NGUYEN, Circuit Judges, and BENITEZ,** District Judge.

      Youval Geringer-Ganor appeals his jury convictions for conspiracy to

commit money laundering, conspiracy to distribute and possess with intent to

distribute cocaine, and money laundering. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The Honorable Roger T. Benitez, Senior United States District Judge for
the Southern District of California, sitting by designation.
      First, the district court properly denied Geringer-Ganor’s motions to dismiss

the indictment due to outrageous government conduct. The outrageous

government conduct doctrine is “an ‘extremely high standard’” that is “‘limited to

extreme cases’ in which the defendant can demonstrate that the government’s

conduct ‘violates fundamental fairness’ and is ‘so grossly shocking and so

outrageous as to violate the universal sense of justice.’” United States v. Black,

733 F.3d 294, 302 (9th Cir. 2013) (quoting United States v. Garza-Juarez, 992
F.2d 896, 904 (9th Cir. 1993); United States v. Stinson, 647 F.3d 1196, 1209 (9th

Cir. 2011)). The record does not support such a finding. The government’s

infiltration of the existing money laundering organization and provision of the cash

and drugs Geringer-Ganor used to conduct the money laundering operation do not

amount to outrageous government conduct. See id. (“It is not outrageous . . . to

infiltrate a criminal organization, to approach individuals who are already involved

in or contemplating a criminal act, or to provide necessary items to a conspiracy.”).

Moreover, as tested by the six factors set forth in Black, the government’s actions

did not amount to outrageous government conduct.

      Second, the district court did not commit plain error by failing to make

findings of fact about the government’s motivations. Even without the benefit of

the district court’s factual findings, this court affirms based on the evidence at trial

because the government’s conduct is straightforward. See United States v. Bogart,


                                           2
783 F.2d 1428, 1434 (9th Cir. 1986), vacated in part on other grounds sub nom.

United States v. Wingender, 790 F.2d 802 (9th Cir. 1986) (“Of course, there may

be occasions when the factual nature of the government’s conduct is not disputed,

or, perhaps, is very obvious or straightforward. Then, an appellate court may be

able to resolve the appeal without the benefit of findings of fact by the district

court.”).

      Finally, the district court did not err by declining to give a dual role jury

instruction regarding the testimony of two undercover agents. A dual role

instruction was not required because the agent witnesses testified as lay witnesses,

not experts, and personally participated in the investigation. See, e.g., United

States v. Barragan, 871 F.3d 689, 704 (9th Cir. 2017) (“An agent’s ‘interpretations

of ambiguous conversations based upon his direct knowledge of the investigations’

are ‘lay testimony.’”) (quoting United States v. Freeman, 498 F.3d 893, 904-05

(9th Cir. 2007)). Further, even if the district court’s failure to give a dual role

instruction was error, the error was harmless because Geringer-Ganor does not

dispute the agents’ testimony regarding the interpretations of the coded terms or

their conversations.

      AFFIRMED.




                                           3